DETAILED ACTION
Election/Restrictions
	Applicant's election, without traverse, of claims 10-20 in the “Response to Restriction Requirement” filed on 03/07/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 1-9 are withdrawn from further consideration, and claims 10-20  are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (ML2; Fig 2; [0038]) = (element ML2; Figure No. 2; Paragraph No. [0038]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 10 and 12-14 are rejected under 35 U.S.C.103 as being unpatentable over Sekine et al. (US 20100059811 A1; hereinafter Sekine), in view of Koval et al. (US 20170186765 A1; hereinafter Koval).
Regarding claim 10, Sekine teaches a system (see the entire document, specifically Fig. 2+; [0033+], and as cited below), comprising: 
ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2) of insulative tiers (14; as cited in [0038]) interleaved with word line tiers (WL; as cited in [0038]) and comprising a channel pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) extending through the stack to a source region (CS; as cited in [0036]; see [0044] in view of [0037], where the through-hole 17 passes completely through the insulating film 12, and the insulating film 12 is provided in a region directly above the cell source CS on the silicon substrate 11), 
the channel pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053]) having a sidewall defining a curved surface (Fig. 2 in view of Fig. 3; as cited in [0056]) along at least a portion of the sidewall; 
(see below for “at least one processor coupled to”) the three-dimensional array of memory devices (Fig. 4 in view of Fig. 2; see [0054-0056, 0033+]); and 
(see below for “at least one peripheral device in operable communication with the at least one processor”).  
As noted above, Sekine does not expressly teach “at least one processor coupled to (the three-dimensional array of memory devices); and at least one peripheral device in operable communication with the at least one processor”. 
However, in the analogous art, Koval teaches a computing system comprising a memory with a vertical stack ([Abstract, 0011]), wherein (Figs. 1+; [0012+]) a computing system (600; Fig. 6; see [0032]) that includes a three dimensional memory having 600; Fig. 6; see [0032]) further comprises an applications processor or multi-core processor (650; Fig. 6; [0034]) may include one or more general purpose processing cores within its CPU , one or more graphical processing units, a memory management function  (e.g., a memory controller) and an I/O control function. The general purpose processing cores typically execute the operating system and application software of the computing system. The graphics processing units typically execute graphics intensive functions to, e.g., generate graphics information that is presented on the display (603; Fig. 6; [0034]), where of the touchscreen display, the communication interfaces, the GPS interface, the sensors, the camera, and the speaker/microphone all can be viewed as various forms of I/O (input and/or output) relative to the overall computing system including, where appropriate, an integrated peripheral device as well (e.g., the camera 610). The memory control function interfaces with the system memory . The system memory may be a multi-level system memory, and  non volatile storage (620; Fig. 6; [0036]) may hold the BIOS and/or firmware of the computing system. Non volatile storage may be implemented as a FLASH memory including a vertical FLASH memory having varying storage node designs moving down a storage cell stack as described at length above (see Fig. 1, 2a; [0012-0020]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Koval’s the computing system structure into Sekine’s device, and thereby, modified Sekine’s (by Koval) device will have at least one processor (in view of Koval {600, 650}; Fig. 6 in view of Sekine Fig. 4 in view of Fig. 2; see [0054-0056, 0033+]); and at least one peripheral device (in view of Koval 610; Fig. 6 see [0032-0036]) in operable communication with the at least one processor (in view of Koval {600, 650}; Fig. 6 in view of Fig. 1, 2a; see [0032-0036])
The ordinary artisan would have been motivated to modify Sekine in the manner set forth above, at least, because this inclusion provides a computing system structure comprising of an applications processor, CPU, graphics processing units, and various devices that function as I/O (input and/or output) relative to the overall computing system (Koval [0032-0036]), which provides for greater functionality for the overall device structure.
Regarding claim 12, modified Sekine (by Koval)  teaches all of the features of claim 10.
Sekine further teaches wherein the curved surface (curved surface of SP; Fig. 2 in view of Fig. 3; as cited in [0056]) along at least the portion of the sidewall defines a narrower width of the channel pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0056]; where SP has a smaller width at an upper portion of SP) at an upper elevation of the curved surface (curved surface of SP; Fig. 2 in view of Fig. 3; as cited in [0056]) and a broader width of the channel pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0056]; where the width of SP widens at a lower portion of SP) at a lower elevation of the curved surface (curved surface of SP; Fig. 2 in view of Fig. 3; as cited in [0056]).
Regarding claim 13, modified Sekine (by Koval)  teaches all of the features of claim 10.
Sekine further teaches wherein the sidewall of the channel pillar (sidewall of SP; Fig. 2 in view of Fig. 3; as cited in [0056]) defines at least one other curved surface along at least another portion of the sidewall (see Fig 2 in view of Fig. 3; [0056]).  
Regarding claim 14, modified Sekine (by Koval)  teaches all of the features of claim 10.
Sekine further teaches wherein the curved surface (curved surface of SP; Fig. 2 in view of Fig. 3; as cited in [0056]) of the sidewall (sidewall of SP; Fig. 2 in view of Fig. 3; as cited in [0056]) is laterally adjacent insulative material of the insulative tiers (14) of the stack (ML2).
2.	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Sekine et al. (US 20100059811 A1; hereinafter Sekine), in view of Koval et al. (US 20170186765 A1; hereinafter Koval), further in view of and Cui et al. (US 10381362 B1; hereinafter Cui).
Regarding claim 11, modified Sekine (by Koval)  teaches all of the features of claim 10.
Sekine further comprising (see below for “CMOS circuitry disposed below”) the source region (CS; Fig. 2; as cited in [0036]; see [0044] in view of [0037]).
As noted above, Sekine does not expressly teach “CMOS circuitry disposed below (the source region)”. 
However, in the analogous art, Koval further teaches source layers (204; Fig. 2a; see [0015]) are formed below a storage cell stack (207; [0014]), where a CMOS circuitry (203; Fig. 2a; see [0015]) comprising of lower level transistors (203) are formed below the source layers (204).
Koval’s the CMOS circuitry structure into modified Sekine’s (by Koval) device, and thereby, modified Sekine’s (by Koval) device will have CMOS circuitry (Koval 203; Fig. 2a; as cited in [0015]) disposed below the source region (Sekine CS; as cited in [0036]).
The ordinary artisan would have been motivated to modify Sekine in the manner set forth above, at least, because this inclusion provides a CMOS circuitry comprising of transistors below the source layers that are used to implement sense amplifiers, address decoders, and row decoders (Koval [0015]), where the CMOS circuitry comprising of transistors will support the operation of the memory device (Cui C26 L20-31).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (ML2; Fig 2; [0038]) = (element ML2; Figure No. 2; Paragraph No. [0038]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (US 20100059811 A1; hereinafter Sekine).
Regarding claim 15, Sekine teaches an electronic device (see the entire document, specifically Fig. 2+; [0033+], and as cited below), comprising: 

    PNG
    media_image1.png
    746
    866
    media_image1.png
    Greyscale

a three-dimensional array of memory devices (Fig. 4 in view of Fig. 2; see [0054-0056, 0033+]), the three-dimensional array (Fig. 4 in view of Fig. 2; see [0054-0056, 0033+]) comprising: 
a tier stack (a lower deck of ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2; see Annotated Fig. 2, above) of insulative tiers (14; as cited in [0038]) interleaved with word line tiers (WL; as cited in [0038]); and 
at least one pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) extending through the ML2) to a source region (CS; as cited in [0036]; see [0044] in view of [0037], where the through-hole 17 passes completely through the insulating film 12, and the insulating film 12 is provided in a region directly above the cell source CS on the silicon substrate 11), the at least one pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) comprising a channel material structure (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) comprising a tapered portion (see Fig. 2 in view of Fig. 3; where SP has a tapered portion above a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack) above a shoulder portion (see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack), the shoulder portion (see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack) extending laterally adjacent at least a lower tier (14) of the tier stack (ML2).  
Regarding claim 16, Sekine teaches all of the features of claim 15.
Sekine further teaches wherein: the three-dimensional array (Fig. 4 in view of Fig. 2; see [0054-0056, 0033+]) further comprises, above the tier stack (a lower deck of ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2; see Annotated Fig. 2, above), 
an additional tier stack (another deck of ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2; see Annotated Fig. 2, above) of additional insulative 14; as cited in [0038]) interleaved with additional word line tiers (WL; as cited in [0038]); 
the at least one pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) further extends through the additional tier stack (another deck of ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2; see Annotated Fig. 2, above); and 
the channel material structure (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) further comprises an additional shoulder portion (a second shoulder portion labeled in Annotated Fig. 2, above; see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of another deck of the tier stack) above the tapered portion (see Fig. 2 in view of Fig. 3; where SP has a tapered portion above a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack), the additional shoulder portion (a second shoulder portion labeled in Annotated Fig. 2, above; see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of another deck of the tier stack)  extending laterally adjacent at least a lower tier (14) of the additional tier stack (another deck of ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2; see Annotated Fig. 2, above).  
Regarding claim 17, Sekine teaches all of the features of claim 16.
Sekine further teaches wherein the channel material structure (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) further comprises an additional tapered portion (see Fig. 2 in view of Fig. 3; where SP has a tapered portion above a portion of the sidewall that widens adjacent a lower tier of another deck of the tier stack) above the additional shoulder portion (a second shoulder portion labeled in Annotated Fig. 2, above; see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of another deck of the tier stack).  
Regarding claim 18, Sekine teaches all of the features of claim 15.
Sekine further teaches wherein the at least one pillar further (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) comprises cell materials (24; Fig. 2 in view of Fig. 3; as cited in [0050]) interposed between the channel material structure (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) and the tier stack (ML2). 
 Regarding claim 19, Sekine teaches an electronic device (see the entire document, specifically Fig. 2+; [0033+], and as cited below), comprising: 

    PNG
    media_image1.png
    746
    866
    media_image1.png
    Greyscale

a stack structure (ML2; Fig. 2; as cited in [0038]; see also [0015], where it states that figure 3 is a partially enlarged cross-sectional view illustrating the portion A of figure 2) comprising tiers of insulative material (14; as cited in [0038]) vertically interleaved with tiers of conductive material (WL; as cited in [0038]); and 
a pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045], where it states that the silicon pillar SP is buried in an interior of each through-hole 17; see [0044], where it states that plurality of through-holes 17 are formed in the stacked body ML to extend in the stacking direction, where each of the through-holes 17 passes completely through the entire stacked body ML. In other words, the through-hole 17 passes completely through, at the same position as viewed from the Z direction, each of the insulating film 12, the lower selection gate LSG, and the insulating film 13 forming the stacked body ML1; the isolation dielectric films 14 and the electrode films WL forming the stacked body ML2; and the insulating film 15, the upper selection gate USG, and the insulating film 16 forming the stacked body ML3; see also [0052-0053], where it states that the silicon pillar SP functions as a channel; see also [0045], where it states a lower end portion of the silicon pillar SP connects to the cell source CS) extending through the stack structure (ML2) and into a base material ({11, CS}; as cited in [0036], where it states that the cell source CS is formed of a semiconductor region formed by introducing an impurity into a rectangular memory array region of an upper layer portion of the silicon substrate 11; thus, it is construed that the cell source CS is within and part of the silicon substrate 11), the pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) comprising: cell materials (24; Fig. 2 in view of Fig. 3; as cited in [0050]) along a sidewall of the pillar (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel); and 
a channel material (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) along the cell materials (24; Fig. 2 in view of Fig. 3; as cited in [0050]), the channel material (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) extending through the cell materials (24; Fig. 2 in view of Fig. 3; as cited in [0050]) to a source region (CS; as cited in [0036]; see [0044] in view of [0037], where the through-hole 17 passes completely through the insulating film 12, and the insulating film 12 is provided in a region directly above the cell source CS on the silicon substrate 11) below the stack (ML2), 
the channel material (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) defining a laterally-extending shoulder portion (a first shoulder portion labeled in Annotated Fig. 2, above; see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack) adjacent a lowest tier (14) of the stack structure (ML2). 
Regarding claim 20, Sekine teaches all of the features of claim 19.
Sekine further teaches wherein the channel material (SP; Fig. 2 in view of Fig. 3; as cited in [0045]; see [0052-0053], where it states that the silicon pillar SP functions as a channel) further defines an additional laterally-extending shoulder portion (a second shoulder portion labeled in Annotated Fig. 2, above; see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack) above the laterally- extending shoulder portion (a first shoulder portion labeled in Annotated Fig. 2, above; see Fig. 2 in view of Fig. 3; where the shoulder portion is a portion of the sidewall that widens adjacent a lower tier of the lower deck of the tier stack).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898